30 A.3d 1104 (2011)
NEWMAN DEVELOPMENT GROUP OF POTTSTOWN, LLC., Respondent
v.
GENUARDI'S FAMILY MARKETS, INC. and Safeway Inc., Petitioners.
No. 458 MAL 2011.
Supreme Court of Pennsylvania.
November 1, 2011.

ORDER
PER CURIAM.
AND NOW, this 1st day of November, 2011, the Petition for Allowance of Appeal is GRANTED, limited to the following issue, as very slightly edited from Petitioner's phrasing:
Did the Superior Court err in quashing Genuardi's appeal for failure to file a post-trial motion, where the appeal was from the trial court's recalculation of damages in accordance with the Superior Court remand order and where no additional evidence was received?